significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division inre company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending been denied has the company provides services such as commercial insert printing mailing market services and design the current financial hardship was brought on by competition from larger printers these larger printers in the past did not bid on the size of accounts that the company services however the company is now in direct competition with the larger printers and is unable to compete with the larger sales from the company have declined each year ‘rom al has had a loss in each of those years as well printers lower pricing levels to hb the company because the business hardship being experienced by the company does not appear to be temporary you were notified in a letter dated september me that your request had been tentatively denied and you were offered the opportunity of a conference of right to review this decision and to present additional information that you believe the service should take into account before finalizing this ruling you were also informed that if this conference did not take place by october -_ i fora waiver of the minimum_funding_standard for the plan_year ending denied and a ruling letter to that effect would be issued you have not contacted this office to schedule a conference hence your request for a waiver of the minimum_funding_standard for the plan_year ending a has been denied would be this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours j mip- wy donna m prestia manager employee_plans actuarial group
